06/14/2021



                                                                                    Case Number: DA 19-0396




            IN THE SUPREME COURT OF THE STATE OF MONTANA


  BILLY LEE HENDERSON, III,                      CASE NO. DA-19-0396
                  Appellant / Defendant,

          -vs-
                                                 ORDER - GRANTING
                                                 EXTENSION
  STATE OF MONTANA,
                 Appellee / Plaintiff.



      Upon Defendant / Appellant’s foregoing motion and good cause appearing
      therefor;
      IT IS HEREBY ORDERED;
      That Defendant / Appellant is granted an extension of time for the filing of
Appellant's opening brief, from the current deadline of July 15, 2021, to the date of
November 1, 2021.


             DATED AND ELECTRONICALLY SIGNED BELOW.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 14 2021